PER CURIAM.
All the other creditors — some of them bpndholders, others contract creditors — proved their claims as general creditors. The bonds contain a provision for sharing at maturity in the net profits, and it is contended that in consequence they are to be treated as stock.
Appellant relies on Cass v. Realty Securities, 148 App. Div. 96, 132 N. Y. Supp. 1074; Id., 206 N. Y. 649, 99 N. E. 1105, approved by us in Re Fechheimer-Fishel Company, 212 Fed. 357, 129 C. C. A. 33. These decisions do not cover the case at bar. The bondholders are promised only repayment of the amount of money loaned, with interest; it being further provided that at maturity, if after the corporation shall have paid all its debts and also 5 per cent, per annum on the stock, there shall be any surplus left, such surplus shall be divided between the stockholders and the bondholders. Such a provision does -not operate to defeat the bondholders’ claim to prove as general creditors for principal and interest.
Order affirmed.